                 Case 2:20-cv-00978-RSM Document 7 Filed 11/19/20 Page 1 of 3




                                                               Chief District Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10
     GUILLERMO ROJAS CEDILLO,                               NO. 2:20-cv-0978-RSM
11

12                                     Plaintiff,           STIPULATED MOTION TO
                         v.                                 EXTEND DEADLINES
13
                                                            Noted on Motion Calendar:
14   KENNETH T. CUCCINELLI, et al.,
                                                            November 19, 2020
15                                     Defendants.

16
              The parties jointly stipulate and move for a two week extension of Defendants’ deadline to
17

18   Answer the Complaint. Defendants’ current deadline to respond to the Complaint is November

19   19, 2020. The new proposed deadline is December 3, 2020.
20            The parties submit there is good cause for the short extension of the deadline. Defendants
21
     submit that the United States Citizenship and Immigration Services (“USCIS”) issued a notice of
22
     intent to deny Plaintiff’s I-485 for lawful permanent resident status yesterday. The parties need
23
     to discuss potential resolution of this case after Plaintiff has an opportunity to review the notice
24

25   fully.

26             Accordingly, the parties seek a two week extension of Defendants’ deadline to Answer

27   the Complaint.
     STIPULATED MOTION TO EXTEND DEADLINE                                  UNITED STATES ATTORNEY
28   2:20-cv-978-RSM                                                      700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cv-00978-RSM Document 7 Filed 11/19/20 Page 2 of 3




     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 1

 2   Respectfully submitted,

 3   DATED: November 19, 2020                 s/ Alexandra Lozano
                                              ALEXANDRA LOZANO, WSBA #40478
 4                                            Alexandra Lozano Immigration Law
                                              16400 Southcenter Pkwy., Suite 410
 5                                            Tukwila, WA 98188
 6                                            Phone: 206-406-3068
                                              Fax: 206-494-7775
 7                                            Email: Alexandra@abogadaalexandra.com

 8                                            Attorney for Plaintiff
 9

10   DATED: November 19, 2020                 s/ Michelle R. Lambert
                                              MICHELLE LAMBERT, NYS #4666657
11                                            Assistant United States Attorney
                                              United States Attorney’s Office
12                                            1201 Pacific Ave, Suite 700
                                              Tacoma, WA 98402
13                                            Phone: (253) 428-3824
                                              Email: michelle.lambert@usdoj.gov
14
                                              Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION TO EXTEND DEADLINE                      UNITED STATES ATTORNEY
28   2:20-cv-978-RSM                                          700 STEWART STREET, SUITE 5220
     PAGE– 2                                                    SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
            Case 2:20-cv-00978-RSM Document 7 Filed 11/19/20 Page 3 of 3




 1                                             ORDER

 2        IT IS SO ORDERED.

 3
          Dated this 19th day of November, 2020.
 4

 5

 6

 7
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                                UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                 700 STEWART STREET, SUITE 5220
     2:20-cv-978-RSM                                               SEATTLE, WASHINGTON 98101
     PAGE– 3                                                             (206) 553-7970
